United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                July 10, 2006
                             FOR THE FIFTH CIRCUIT
                                                                           Charles R. Fulbruge III
                              __________________________                           Clerk

                                     No. 05-51671
                                  Summary Calendar
                              __________________________


In Re: CYNTHIA MORGAN RIPPSTEIN
                                                                                   Debtor,
                                ________________________

TAPSS, LLC,
                                                                               Appellant,

versus

NUNEZ COMPANY,

                                                                                 Appellee.

                 ___________________________________________________

                       Appeal from the United States District Court
                            for the Western District of Texas
                                      (5:05-CV-61)
                 ___________________________________________________


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         The district court affirmed the judgment of the bankruptcy court, which granted

summary judgment to Nunez Company (“Nunez”). TAPSS, LLC, appeals the district


*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court’s decision and also moves to certify the legal question at issue to the Texas Supreme

Court. We affirm the judgment of the district court and deny the motion to certify the

question.

                            I. FACTS AND PROCEEDINGS

       The facts of this case are undisputed. In October 1991, a judgment was rendered

against Van Rippstein in the amount of $610,000 plus costs and interest. In May 1992, an

abstract of judgment was recorded and indexed in Comal County, Texas, creating a

judgment lien on Van Rippstein’s real property in Comal County, including after-acquired

real property. See TEX. PROP. CODE § 52.001. Van Rippstein married Cynthia Rippstein two

years later, and shortly thereafter, Cynthia Rippstein purchased property, called the

Rolling Oaks property, in Comal County. Acquired during marriage, the property was

community property. TEX. FAM. CODE § 3.002.

       In September 2001, a writ of execution issued on the 1991 judgment, preventing the

judgment from becoming dormant. See TEX. CIV. PRAC. & REM. CODE § 34.001. In June

2003, Cynthia Rippstein sold the Rolling Oaks property to Nunez for $1.75 million. At the

time of the closing, Van Rippstein conveyed his interest in the property to his wife by

quitclaim deed, and she in turn sold the collective share to Nunez. The judgment was still

unpaid at the time of sale. In July 2003, TAPSS acquired the 1991 judgment by assignment.

In August 2003, more than ten years after the May 1992 abstract of judgment, a second

abstract of judgment was filed in Comal County. TAPSS then attempted to execute the

judgment by seizing, among other property, the Rolling Oaks property.


                                            2
       Cynthia Rippstein brought suit in state court, seeking a temporary restraining order

and injunctive relief to prevent execution of the judgment. TAPSS filed a counter claim

seeking declaratory judgment that the judgment lien was valid and also filed a third-party

action against Nunez for foreclosure of the judgment lien. After Cynthia Rippstein filed

for chapter eleven bankruptcy, the proceedings continued in bankruptcy court. Nunez

moved for summary judgment. The bankruptcy court granted the motion, finding (1) that,

under TEX. PROP. CODE § 52.006, the judgment lien terminated after ten years, and (2) that,

therefore, the Rolling Oaks property was not encumbered at the time of the sale in June

2003. The district court affirmed the decision of the bankruptcy court. TAPSS appeals this

ruling and moves to certify the question of the interpretation of § 52.006 to the Texas

Supreme Court.

                               II. STANDARD OF REVIEW

       “We review the decision of a district court, sitting as an appellate court, by applying

the same standards of review to the bankruptcy court’s findings of fact and conclusions

of law as applied to the district court.” U.S. Dept. of Educ. v. Gerhardt (In re Gerhardt),

348 F.3d 89, 91 (5th Cir. 2003) (citing Total Minatome Corp. v. Jack/Wade Drilling, Inc. (In

re Jack/Wade Drilling, Inc.), 258 F.3d 385, 387 (5th Cir. 2001)). Findings of fact are

reviewed for clear error; conclusions of law, de novo. Id. We also review de novo the

bankruptcy court’s grant of summary judgment. Ingalls v. Erlewine (In re Erlewine), 349
F.3d 205, 209 (5th Cir. 2003); Zer-Ilan v. Frankford (In re CPDC, Inc.), 337 F.3d 436, 441 (5th

Cir. 2003).


                                              3
                                     III. DISCUSSION

       The parties agree that the sole issue is the interpretation of TEX. PROP. CODE § 52.006.

Section 52.006, which is entitled “Duration of a Lien,” provides: “A judgment lien

continues for 10 years following the date of recording and indexing the abstract, except

that if the judgment becomes dormant during that period the lien ceases to exist.” The

parties do not dispute that the judgment had not become dormant and that a judgment lien

arose based on the abstract of judgment recorded in May 1992. The parties do dispute

whether the judgment lien still encumbered the Rolling Oaks property at the time it was

conveyed to Nunez in June 2003, more than ten years after the May 1992 abstract of

judgment was filed. Nunez contends that the statute provides that the judgment lien

expired at the conclusion of ten years. TAPSS maintains that the lien was still valid,

because the underlying judgment had not become dormant.

       Under Texas law, a court construes a statute in accordance with the legislative

intent. Dept. of Protective & Regulatory Servs. v. Schutz, 101 S.W.3d 512, 520 (Tex. App.

2002) (citing, inter alia, Albertson’s Inc. v. Sinclair, 984 S.W.2d 958, 960 (Tex. 1999)). See

also In re CPDC, 337 F.3d at 442 (citing Crown Life Ins. Co. v. Casteel, 22 S.W.3d 378, 383

(Tex. 2000)). In doing so, a court first looks to the statute’s language and presumes that the

legislature intended the plain meaning of the statute’s terms. Schutz, 101 S.W.3d at 520

(citations omitted); Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864, 865

(Tex. 1999).   If a statute is unambiguous, a court may not employ other rules of

construction to create ambiguity but should give the statute its common meaning.


                                              4
Fitzgerald, 996 S.W.2d at 865–66; St. Luke’s Episcopal Hosp. v. Agbor, 952 S.W.2d 503, 505

(Tex. 1997).

       TAPSS argues that the statute should be interpreted broadly. TAPSS states that the

word “continues” used in the statute is not the same as “expires” and that the statute

should be read to provide for the continuance of the lien as long as the judgment is not

dormant. However, TAPSS’s suggested interpretation of § 52.006 is contrary to the plain

language of the statute. The statute explicitly provides that a judgment lien lasts ten years,

unless the underlying judgment becomes dormant, in which case the lien expires before

ten years have lapsed. “Continues for” is synonymous with “lasts” or “expires after” in

this provision; otherwise, the “10 years” time-frame would be meaningless. The plain

language of the statute does not suggest that the lien continues beyond ten years as long

as the underlying judgment remains valid. Additionally, § 52.001, which provides for the

establishment of the lien, references both a “first” and “subsequent” abstract of judgment;

in other words, the statute anticipates that a subsequent abstract may be filed to extend the

lien beyond ten years. Consequently, we agree with the district court that a judgment lien

terminates at the expiration of the ten year period, even if the underlying judgment is not

dormant.

       Though the plain meaning of the statute dictates this result, we also find support

in other sources. Early Texas cases, which discuss the predecessor statute of § 52.006 have

made clear that a judgment lien terminates at the conclusion of ten years. See Burton

Lingo Co. v. Warren, 45 S.W.2d 750, 752 (Tex. App. 1931); Nichols v. Cansler, 140 S.W.2d
5
254, 256 (Tex. App. 1940). See also TEX. GOVT. CODE § 311.023 (providing that, when

construing a statute, a court may consider a former statutory provision). Recently, in

Olivares v. Nix Trust, a Texas appellate court cited to one of the early cases for the

proposition that “a judgment lien terminates by the expiration of the ten-year period.” 126
S.W.3d 242, 249 (Tex. App. 2003) (citing Burton Lingo Co., 45 S.W.2d at 752). Finally,

various Texas practice guides employ the same interpretation of § 52.006 as that of the

bankruptcy and district courts. See, e.g., 5 ELAINE A. GRAFTON CARLSON, MCDONALD &

CARLSON TEXAS CIVIL PRACTICE § 31.17 (2005); 1 W. MICHAEL BAGGETT & BRIAN THOMPSON

MORRIS, TEXAS PRACTICE GUIDE: REAL ESTATE LITIGATION §1:101 (2006). Because the plain

language of the statute is clear, and because we find support for the plain interpretation

in other sources, we reject TAPSS’s various arguments that the statute should be

interpreted in a manner inconsistent with its common meaning.

       Finally, we deny TAPSS’s motion to certify. Texas Rule of Appellate Procedure 58.1

provides that the Texas Supreme Court may answer question of law certified to it if the

certifying court is presented with question of Texas law without controlling Texas

Supreme Court precedent. TEX. R. APP. P. 58.1. The decision whether to certify a question

or not lies within our sound discretion. Patterson v. Mobil Oil Corp., 335 F.3d 476, 487 (5th

Cir. 2003) (citing Nationwide Mut. Ins. Co. v. Unauthorized Practice of Law Comm., 283
F.3d 650, 656 (5th Cir. 2002)). Generally, we will not certify questions where Texas law is

sufficiently clear. See id. Because the plain meaning of § 52.006 is unambiguous, we see

no need to certify the question at issue to the Texas Supreme Court.


                                             6
                          IV. CONCLUSION

The judgment of the district court is AFFIRMED. The motion to certify is DENIED.




                                    7